No. 83-545
                    IN THE SUPREME COURT OF THE STATE OF MONTANA
                                            1984



LELAND GROUND, et al.,
                    Plaintiffs and Appellants,
     -vs-

THE DEPARTMENT OF HIGHWAYS, et al. ,
                    Defendants and Respondents.




APPEAL FROM:        District Court of the First Judicial District,
                    In and for the County of Lewis & Clark,
                    The Honorable Henry Loble, Judge presiding.


COUIqSEL OF RECORD:

      For Appellants:

                    Cannon   &   Sheehy, Helena, Montana

      For Respondents:

                    Hon. Mike Greely, Attorney General, Helena, Montana
                    Chris Tweeten, Asst. Atty. General, Helena, Montana
                    Bruce McGinnis, Dept. of Revenue, Helena, Montana
                    Wm. Hutchinson, Dept. of Highways, Helena, Montana



                                       Submitted on Briefs:   March 15, 1984

                                                   Decided:   JULY lo, 1984




             .C-*
                                  I     P
            9Jy24!
            -
            2           27 \2'<-&&?$
                         5,
                                       Clerk
r . Justice Daniel 3. Shea delivered the Opinion of the
Court.
        Plaintiff Leland Ground fil-ed an interlocutory appeal
from an order of the Lewis and Clark County District Court
denying Ground's motion to certify his case as a class action
pursuant to Rule 23, M.R.Civ.P.               We dismiss his appeal as
moot.
        On August 25, 1983, Ground filed a complaint on his own
behalf and on behalf of all enrolled members of the Blackfeet
Tribe for declaratory, injunctive and monetary relief from
the imposition of a sales tax on new motor vehicles agajnst
members     of   the    Blackfeet     Tribe    residing     on   the    Tribal
Reservation.
        Ground   contends      that    he     is   entitled      to    be   the
representative         party   for    purposes     of   a   class      action.
However, Ground is not so entitled because he has no claim.
The Department of Highways is refunding all taxes imposed on
reservation Indians after April 1, 1983.
        Therefore, the appeal is dismissed.




We Concur:



 4      Chief Justice          ~                              ~                   ~